Citation Nr: 0637600	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  97-13 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953. 

The case arose from a November 1996 rating decision issued by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which declined 
to reopen a claim for service connection for PTB.  In April 
2000, the veteran testified at a Central Office Board hearing 
in Washington, DC.  A copy of the transcript is in the 
record.  

In December 2000, the Board determined that new and material 
evidence sufficient to reopen a claim for entitlement to 
service connection for PTB had not been received.  The 
December 2000 Board decision was vacated and remanded by 
order of the United States Court of Appeals for Veterans 
Claims (Court) dated May 4, 2001.   

By letter dated in April 2003, the Board informed the veteran 
that the Veterans Law Judge (VLJ) who conducted his hearing 
in June 2000 was no longer employed at the Board and that the 
veteran had the right to another hearing before another VLJ.  
In a May 2003 response, in the veteran indicated that he did 
not want another hearing.  

In June 2003, the Board remanded the case to the RO for 
additional notice and for readjudication of the claim to 
reopen.  In August 2004, the Board found that new and 
material evidence had been received and reopened the claim 
for service connection for PTB, and remanded the case to the 
RO for additional notice and for readjudication addressing 
specific regulations, VA General Counsel opinion, and Court 
precedent.  

In May 2005, the Board again remanded this case to the RO for 
specific notice pertaining to direct and presumptive service 
connection, and for readjudication addressing specific 
regulations, VA General Counsel opinion, and Court precedent.  
Those actions have been completed, and the case now is before 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's PTB was not noted on the service entrance 
examination.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's PTB existed prior to service.

3.  Clear and unmistakable evidence demonstrates that the 
veteran's PTB did not permanently increase in severity during 
service. 


CONCLUSIONS OF LAW

1.  The veteran's PTB clearly and unmistakably existed prior 
to his entry into military service and the presumption of 
soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 
1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.306(b) (2006).

2.  The veteran's preexisting PTB was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306(b) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
September 2003, September 2004, May 2005, December 2005, and 
March 2006 satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, what 
evidence the veteran should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim.  The March 2006 VA notice letter specifically advised 
the veteran regarding additional elements of a service-
connection claim of degree of disability and the effective 
date of an award.  Because the claim of service connection is 
being denied in this Board decision, so that no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice in the 
timing of the notice, and neither the appellant nor his 
attorney has alleged any prejudice with respect to the timing 
of the notification.

In a December 2005 letter, VA specifically advised the 
appellant that, if pulmonary tuberculosis were found to 
preexist service, the veteran would not be eligible for 
service connection on a direct or presumptive basis.  In 
letters dated in January and April 2006, the veteran's 
attorney wrote that they had no additional evidence or 
information to submit.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim that VA has not sought.

Service and VA medical records, VA examination reports and 
medical opinion, private medical opinion, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the service 
connection issue on appeal, and that VA has satisfied the 
duty to assist.  

In compliance with the Board's May 2005 remand, the RO issued 
a notice letter to the appellant, then readjudicated the 
appellant's claim and issued a Supplemental Statement of the 
Case in March 2006.  The Board finds that VA has 
substantially complied with the Board's May 2005 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  As noted above, the claimant 
has been provided with the content-complying notice required 
under the holding in Pelegrini prior to the issuance of a 
March 2006 Supplemental Statement of the Case.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for PTB

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the veteran's PTB was not "noted" on the 
service entrance examination.  Although X-rays were taken of 
the veteran's lungs at the 1951 service entrance examination, 
nothing was written on the examination report to indicate any 
lung or breathing problems, including PTB.  Because PTB was 
not "noted" at the time of the 1951 service entrance 
examination, the veteran is entitled to the presumption of 
sound condition.  38 U.S.C.A. § 1111. 

In this veteran's case, the presumption of sound condition of 
the lungs is rebutted by clear and unmistakable (obvious and 
manifest) evidence that the veteran's PTB pre-existed 
service, and by clear and unmistakable evidence that the 
preexisting PTB was not aggravated during service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

The Board finds that clear and unmistakable (obvious and 
manifest) evidence demonstrates that the veteran's PTB 
existed prior to service.  The October 1956 interpretation of 
1951 service entrance chest X-ray findings show fibrous 
densities in the right 2nd anterior interspace that had the 
typical appearance of minimal fibroid tuberculosis of the 
reinfection type.  Neither VA or private medical opinion 
evidence includes evidence or opinion that PTB did not 
preexist service.  The private medical opinion evidence only 
indicates a post-service reactivation of a pre-existing PTB.  
The medical evidence shows the onset of the reactivation was 
after service in about 1955.   

The Board further finds that clear and unmistakable (obvious 
and manifest) evidence demonstrates that the veteran's PTB 
was not aggravated in service.  Clear and unmistakable 
evidence demonstrates no factual evidence of permanent 
increase in severity in the veteran's preexisting PTB during 
service.  Service medical records dated from 1951 to 1953 are 
negative for any complaints, treatment, or diagnosis of PTB 
or breathing or lung difficulties.  The first post-service 
evidence of lung symptoms or PTB was after service in 1956.  
An October 1956 interpretation of 1951 and 1953 X-ray 
findings shows no change between the 1951 service entrance 
chest X-ray and the 1953 service separation chest X-ray, and 
noted that the lesions in the right upper lobe were stable on 
both service entrance and service separation X-ray 
examinations, so provides highly probative evidence of no 
clinically measured increase in severity of PTB.  A September 
1999 VA examination report shows a diagnosis of inactive PTB, 
and reflects the medical opinion that the veteran's PTB was 
not aggravated during active military service, and that the 
first evidence of reactivation was in August 1956.  A 
November 2003 VA medical opinion further reflects that the 
veteran's preexisting PTB was not incurred in or aggravated 
by service.  

The veteran submitted a documentary entitled The 38th 
Parallel -- Korean Conflict, depicting the harsh combat and 
winter environment experienced by soldiers during the Korean 
War.  He also testified at a personal hearing that the harsh 
combat and winter environment and other factors such as 
reduced nutrition during his Korean Conflict service caused 
his PTB to manifest or reactivate itself within three years 
after separation from service.  None of this evidence 
demonstrates any actual increase in severity of PTB during 
active duty service, but only tends to show an increase in 
severity of symptoms, or a reactivation, that occurred after 
service separation. 

On the question of whether there was any increase in severity 
of preexisting PTB during service, there is no competent 
medical evidence of worsening during service.  The medical 
opinion evidence that the veteran contends supports his claim 
for service connection, on its face, tends only to show that 
the reactivation of PTB occurred after service separation, 
and does not tend to show permanent increase in severity of 
PTB during service.  A July 1997 letter from cardiologist K. 
L., M.D., includes the opinion that the veteran had untreated 
PTB due to the absence of microbiologic documentation with 
clearly present symptoms and signs of active disease within 
three years following service.  A June 2003 statement from 
Dr. J.J.M.O. reflects the opinion that the environmental and 
nutritional factors related to the veteran's military service 
led to his PTB infection.  None of this medical or medical 
opinion evidence demonstrates any actual increase in severity 
of PTB during active duty service, but only tends to show an 
increase in severity of symptoms, or a reactivation, after 
service separation.  

The medical opinion evidence pertaining to direct incurrence 
in service due to factors during Korean Conflict service, or 
pertaining to a three year post-service presumptive period, 
are not relevant to the question of aggravation in service.  
The regulatory provisions of 38 C.F.R. § 3.370 (2006) that 
assume the occurrence of tuberculosis in service are not 
controlling in this case because in this case chest X-rays 
were made at service entrance and the results are available.  
The regulatory provisions of 38 C.F.R. § 3.371 (2006) 
specifically provide that, as in this veteran's case, a 
"notation of inactive tuberculosis of the reinfection type 
at induction or enlistment definitely prevents the grant of 
service connection under" the three year presumptive 
provisions for active tuberculosis found at 38 C.F.R. 
§ 3.307, "regardless of the fact that it was shown within 
the appropriate presumptive period."  The provisions of 
38 C.F.R. § 3.374 pertain to acceptance of a diagnosis of 
active pulmonary tuberculosis, but do not address inactive 
tuberculosis during service. 

In reaching its conclusions, the Board has considered and 
applied the aggravation standards indicated in VAOPGCPREC 3-
2003 and in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The VA General Counsel interpreted that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and clear and unmistakable evidence shows that it 
was not aggravated by service.  VAOPGCPREC 3-2003.  In Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry; then the burden falls on the 
government to rebut the presumption of soundness; and that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 requires that VA show by 
clear and unmistakable evidence both that (1) the veteran's 
disability existed prior to service, and (2) that the 
preexisting disability was not aggravated during service.  In 
this case, in the above analysis, the Board applied the clear 
and unmistakable evidence standard to find that the veteran's 
PBT clearly and unmistakably existed prior to service, and 
that the preexisting PBT was not aggravated during service, 
so the presumption of soundness is rebutted.  As the standard 
is clear and unmistakable evidence to rebut the presumption 
of sound condition at service entrance, the rule of resolving 
reasonable doubt in the veteran's favor is not applicable in 
this case.


ORDER

Service connection for PTB is denied.



___________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


